
	

113 HR 5755 IH: Safer American Streets Act
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5755
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Stockman (for himself and Mr. Bentivolio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To withhold certain highway funds from a State that uses an automated traffic enforcement system on
			 a Federal-aid highway.
	
	
		1.Short titleThis Act may be cited as the Safer American Streets Act.
		2.Withholding of funds for useage of automated traffic enforcement systems
			(a)Withholding of funds for usage of automated traffic enforcement systemsChapter 1 of title 23, United States Code, is amended by adding after section 156 the following:
				
					157. Withholding of funds for usage of automated traffic enforcement systems
						(a)Withholding of funds for noncompliance
							(1)For fiscal year 2015 and thereafterBeginning on October 1, 2015, and every fiscal year thereafter, the Secretary shall withhold 10
			 percent of the amount required to be apportioned to any State under each
			 of sections 104(b)(1), 104(b)(3), and 104(b)(4) of this title in which
			 the State or any municipal government therein employs an automated traffic
			 enforcement system on a Federal-aid highway.
							(2)RequirementA State meets the requirement of this paragraph if the State certifies not later than 90 days
			 before the beginning of each fiscal year that neither the State nor any
			 municipal government therein employs an automated traffic enforcement
			 system on a Federal-aid highway.
							(b)Effect of withholding of fundsNo funds withheld under this section from apportionment to any State shall be available for
			 apportionment to that State.
						(c)DefinitionsFor purposes of this section—
							(1)Automated traffic enforcement systemThe term automated traffic enforcement system means equipment that takes a film or digital camera-based photograph which is linked with a system
			 that can detect a moving infraction and synchronize the taking of a
			 photograph with the occurrence of such an infraction.
							(2)Moving infractionThe term moving infraction means any violation of State or local traffic law or ordinance committed by the driver of a
			 vehicle while it is in motion..
			(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:
				
					
						157. Withholding of funds for usage of automated traffic enforcement systems..
			3.Prohibition on the use of automated traffic enforcement systems in the District of Columbia
			(a)Detection of a moving infractionThe Mayor of the District of Columbia may not use an automated traffic enforcement system to detect
			 a moving infraction in the District of Columbia.
			(b)Evidence of a moving infractionInformation obtained through the use of an automated traffic enforcement system may not be used as
			 proof in an administrative adjudication under title II of the Traffic
			 Adjudication Act of 1978 (sec. 50–2302.01 et seq., D.C. Official Code).
			4.Conforming amendmentTitle IX of the Fiscal Year 1997 Budget Support Temporary Amendment Act of 1996 (sec. 50–2209.01 et
			 seq., D.C. Official Code) is repealed.
		5.DefinitionsIn this Act:
			(1)Automated traffic enforcement systemThe term automated traffic enforcement system means equipment that takes a film or digital camera-based photograph which is linked with a system
			 that can detect a moving infraction and synchronize the taking of a
			 photograph with the occurrence of such an infraction.
			(2)Moving infractionThe term moving infraction means any conduct subject to administrative adjudication under title II of the Traffic
			 Adjudication Act of 1978 and with respect to which the Attorney General of
			 the District of Columbia does not commence a proceeding in the Superior
			 Court of the District of Columbia.
			
